Case 1:02-cr-00088-JKB Document 47 Filed 12/02/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-02-088
THEODORE SCOTT, *
Defendant. *
x * * * te * * * ie * *
MEMORANDUM AND ORDER

 

Now pending before the Court is Defendant Theodore Scott’s Motion for Imposition of a
Reduced Sentence Pursuant to Section 404 of the First Step Act. (ECF Nos. 38, 42.) For the
reasons set forth below, the Court will deny Scott’s motion.

A Background

On January 10, 1999, Scott was arrested by Baltimore City police officers for cocaine
distribution. (Mot. Reduce Sentence at 2, ECF No. 42.) Though Scott was initially released from
state custody on bail and remained free after pleading guilty on April 20, 2000, he was taken back
into custody on October 25, 2000. (/d.) On February 28, 2002, Scott was charged in this Court
with one count of conspiracy to distribute five kilograms or more of cocaine, one kilogram or more
of heroin, and fifty grams or more of cocaine base in violation of 21 U.S.C. § 846 (Count One),
(Information, ECF No, 1.) On March 1, 2002, Scott pled guilty. (ECF No. 5.) In his plea
stipulation, Scott admitted to the September 16, 2000 murders of Darrin Griffin and Randolph
Holmes. (See Opp’n Mem. at 1-2, ECF No. 45.) On January 16, 2004, the Honorable J. Frederick
Motz held Scott’s sentencing hearing. (See id.) Judge Motz found Scott’s past convictions placed

him in criminal history category III and that his offense conduct supported an offense level of 41,
 

Case 1:02-cr-00088-JKB Document 47 Filed 12/02/20 Page 2 of 4

resulting in a guideline range of 360 months to life imprisonment. (Judgment, ECF No. 22.) Judge
Motz sentenced Scott to 360 months. (/d.) Scott was transferred from state to federal custody on
December 23, 2005, and his federal sentence commenced on that date. (Mot. Reduce Sentence at
6.)

On May 23, 2019, Scott filed a letter requesting a sentence reduction under the First Step
Act (ECF No. 38), and he filed a motion seeking the same relief on August 10, 2020 (Mot. Reduce
Sentence, ECF No. 42). The Government opposes the motion. (Opp’n Mem., ECF No. 45.) Itis
clear that under United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020), Scott is eligible to move
for relief under the First Step Act.! The question now is whether sentence reduction is appropriate.

il, Sentencing Factors

In considering whether sentence reduction is appropriate, the Court has the authority and
responsibility to apply all of the 18 U.S.C. § 3553(a) factors. First, considering the “history and
characteristics” of the defendant, Scott has multiple prior convictions—two for narcotics
trafficking and one for assault and resisting arrest—that resulted in a designation of criminal
history category III at sentencing. (Opp’n Mem. at 11-12.) As for the “nature and circumstances”
of the offense, Scott was part of a violent drug conspiracy that committed multiple murders, and
Scott personally participated in this violent conduct. Most significantly, on September 16, 2000,
Scott took part in the execution-style murders of Griffin and Holmes. (/d. at 1-2, 9-11.) Griffin
was suspected of stealing drugs from the conspirators. (/d.) Holmes appears to have been
socializing with Griffin on the wrong evening and to have been murdered for that mistake. (/d.)

The nature and circumstances of this offense strongly weigh against granting a sentence reduction.

 

' Although the Government pronounces its position that Gravatt was wrongly decided and Scott should not be eligible,
the Government acknowledges that Gravatt “is now circuit precedent” and “is controlling for this Court on [the
eligibility] issue[.]” (Opp’n Mem. at 6.)

 
 

Case 1:02-cr-00088-JKB Document 47 Filed 12/02/20 Page 3 of 4

Considering the “seriousness of the offense,” the Court finds the offense was unquestionably
serious.

As for the need for “adequate deterrence,” a substantial term of incarceration is warranted
to dissuade Scott and others from this sort of serious misconduct. The Court also finds that the
need to “protect the public” is a significant factor in this sentence because of Scott’s criminal
history and violent conduct.

Regarding the “need to avoid unwarranted sentencing disparities” among defendants with
similar records and culpability, the Court has carefully considered the penalties imposed on others
with similar records in similar and dissimilar cases. This includes the cases cited by Scott, some
of which involve defendants who pled guilty to murder and received sentences shorter than the
360-month sentence that Scott is currently serving. (See Mot. Reduce Sentence at 11-12.) The
Court notes that the unique circumstances of this case, including the particularly egregious nature
of the murders of Griffin and Holmes, differentiate Scott from most murders.

As for Scott’s post-sentencing conduct, Scott’s record is mixed. During the time he has’
been in BOP custody, Scott has worked as the head cook at two facilities, earned his GED, taken
vocational and self-improvement classes, and maintained close ties with family. (Mot. Sentence
Reduction at 1-2, 6-7.) The effort Scott has put in towards his education and rehabilitation is to
be commended. On the other hand, Scott has had four disciplinary infractions, including two in
the past year. (ECF No. 42-10.) In one of those two incidents, Scott reportedly “hit another inmate
with a lock.” (/d.) “Training and treatment” are not significant factors in this sentencing decision.

Taking under advisement the Federal Sentencing Guidelines, the Court has concluded that
a guidelines sentence for an offender with Scott’s criminal history and offense conduct would

typically be 360 months to life. However, Scott argues that under U.S.S.G. § 5G1.3(b)(1), this

 

 
Case 1:02-cr-00088-JKB Document 47 Filed 12/02/20 Page 4 of 4

range should be adjusted down by 62 months to account for Scott’s time in state custody. (See
Reply Mem. at S—6, ECF No. 46.) The argument raises complicated questions regarding: (1) the
part that review of BOP’s determinations under 18 U.S.C. § 3585 should play in a court’s analysis
of a First Step Act motion; and (2) the application of U.S.S.G. § 5G1.3(b)(1) to defendants
sentenced under § 2D1.1(d)(1) who committed the murder at issue while out on bail on the relevant
state charge. For the purposes of this case only, the Court adopts Scott’s position that the
guidelines range is 298 months to life.

Application of all relevant considerations, including the § 3553(a) factors as referenced
above, causes the Court to conclude that no sentence reduction is warranted. In particular, the
details of the murders of Griffin and Holmes convince the Court that the 360-month sentence
imposed by Judge Motz remains appropriate. The Court notes that it would reach this conclusion
even if the guidelines were computed differently at this late stage.

I. ~— Conclusion

For the reasons set forth above, the Court DENIES Scott’s Motion for Imposition of a

Reduced Sentence Pursuant to Section 404 of the First Step Act. (ECF Nos. 38, 42.)

DATED this / day of December, 2020.

BY THE COURT:

J) some Kp Dh

James K. Bredar
Chief Judge

 
